FILE COPY




                                       COURT OF APPEALS
                                            THIRD DISTRICT OF TEXAS
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733



JEFF L. ROSE, CHIEF JUSTICE                                                      JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD, JUSTICE
CINDY OLSON BOURLAND, JUSTICE
                                           October 23, 2015
Mr. Dana M. Campbell                                     Ms. Chavela Crain
Owens, Campbell & Aiken, LLP                             Official Court Reporter
700 N Pearl St Ste 1600                                  53rd District Court
Dallas, TX 75201-4148                                    P. O. Box 1748
* DELIVERED VIA E-MAIL *                                 Austin, TX 78767-1748
                                                         * DELIVERED VIA E-MAIL *
The Honorable Scott H. Jenkins
Judge, 53rd District Court                               Mr. David Hutchins
P. O. Box 1748                                           Howry Breen & Herman LLP
Austin, TX 78767                                         1900 Pearl
* DELIVERED VIA E-MAIL *                                 Austin, TX 78705
                                                         * DELIVERED VIA E-MAIL *
Mr. Robert Clary
Robert Clary PLLC                                        Mr. Randy Howry
7010 McKamy Blvd.                                        Howry, Breen & Herman, L.L.P.
Dallas, TX 75248                                         1900 Pearl Street
* DELIVERED VIA E-MAIL *                                 Austin, TX 78705-5408
                                                         * DELIVERED VIA E-MAIL *
The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P. O. Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *
RE:      Court of Appeals Number:     03-15-00621-CV
         Trial Court Case Number:     D-1-GN-11-002012
Style:    Appellant, 338 Industries, LLC, d/b/a Stratified Data// Cross-Appellant, Point Com,
          LLC d/b/a White Lion Internet Agency
         v.
          Appellee, Point Com, LLC d/b/a White Lion Internet Agency// Cross-Appellee, 338
          Industries, LLC, d/b/a Stratified Data

The Supreme Court of Texas ordered the above cause TRANSFERRED to the Seventh Court of
Appeals. The record has been forwarded to the Seventh Court of Appeals, Amarillo, Texas, on the
date noted above.
                                   FILE COPY




Very truly yours,

JEFFREY D. KYLE, CLERK

BY:   Amy Strother
      Amy Strother, Deputy Clerk